Citation Nr: 0402577	
Decision Date: 01/28/04    Archive Date: 02/05/04

DOCKET NO.  03-02 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a higher rating for service-connected 
traumatic osteoarthritis of the spine with leg weakness, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1942 to December 
1945. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.

In the February 2003 Substantive Appeal, the veteran contends 
that he should have been awarded service connection for his 
currently service-connected back disability in the 1950s 
based on evidence before the RO at that time.  In the August 
2003 Informal Hearing Presentation (IHP), the service 
representative referenced the Substantive Appeal and 
indicated that the veteran's claim for an earlier effective 
dated was not addressed by the RO.  The Board notes that it 
is not entirely clear whether the veteran wants consideration 
of an earlier effective date or wants a prior RO decision 
revised based on clear and unmistakable error.  Moreover, it 
is not clear which service-connected disability or 
disabilities he seeks to base his claim on.  Accordingly, the 
Board refers this matter to the RO for clarification and for 
any other action deemed necessary.  


FINDING OF FACT

The veteran's traumatic osteoarthritis of the spine with leg 
weakness is primarily manifested by marked restriction in 
range of motion of the entire spine with additional 
functional loss due to constant pain, weakness, fatigue, lack 
of endurance, and stiffness, with occasional flare-ups, but 
absent complete bony fixation or ankylosis of the entire 
spine.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 60 percent 
for traumatic osteoarthritis of the spine with leg weakness 
have not been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 
4.71a, Diagnostic Code 5286 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim and the reason the 
claim was denied as set forth in the July 2002 rating 
decision and December 2002 Statement of the Case (SOC) issued 
by a Decision Review Officer.  The SOC provided the veteran 
with notice of the law and regulations pertinent to his 
claim, including the law and implementing regulations of the 
VCAA.  In correspondence dated in April 2002, the RO advised 
the veteran of VA's duties under the VCAA.  The RO advised 
the veteran of the delegation of responsibility between VA 
and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence was to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The RO asked the veteran to 
submit the requested information or evidence within 30 days 
from the date of the letter.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003),  however, was enacted thereafter.  The 
amendment provides that VA is not prohibited from making a 
decision on a claim before the expiration of the statutory 
one-year period provided for a response.  Thus, no defect in 
notice is presented under the facts of this case.  Moreover, 
the veteran waived the 30-day development period.  According 
to an April 2002 letter from the veteran's service 
representative, the veteran was advised of the VCAA and 
indicated that he had no additional evidence to submit for 
consideration in his claim.  The veteran, however, did submit 
additional evidence in October 2002.    

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a contract orthopedics examination 
through QTC Medical Services (QTC) in April 2002.  An October 
2002 VA housebound/aid and attendance examination report has 
been associated with the claims file.  The Board concludes 
that there is sufficient evidence to rate the service-
connected disability fairly for the full period of his 
appeal.  The veteran has not made the RO or the Board aware 
of any other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  

The veteran's service-connected traumatic osteoarthritis of 
the spine with leg weakness is presently assigned a 60 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5286 
(2003).  A 60 percent rating is assigned for complete bony 
fixation (ankylosis) of the spine at a favorable angle.  38 
C.F.R. § 4.71a, Diagnostic Code 5286 (2003).  A 100 percent 
rating is assigned for complete bony fixation (ankylosis) of 
the spine at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  Id.  

The April 2002 QTC examination report shows that the 
veteran's current complaints included pain, weakness, 
fatigue, lack of endurance, and stiffness in the back.  The 
veteran reported that his back symptoms were constant and 
they flared up off and on.  He indicated that any kind of use 
of his back tended to exacerbate his symptoms.  He related 
that nothing alleviated the discomfort.  He maintained that 
when flare-ups occurred, the symptoms were horrible.  He 
further maintained that he could not do very much due to the 
severe pain and stiffness.  It was noted that the veteran 
reported that he could brush his teeth and drive a car, but 
he could not dress himself, shower, cook, vacuum, walk, shop, 
and take out the trash.  In regard to activities the veteran 
reported that he could not do, he further commented that he 
could do those activities a little, but usually those 
activities would exacerbate the pain in his legs and also his 
back.  It was noted that the veteran was currently not 
employed.  

An examination of the cervical spine revealed painful motion.  
There was no muscle spasm, weakness, or tenderness.  The 
veteran's range of motion was as follows:  flexion to 20 
degrees, with pain; extension to 10 degrees, with pain; right 
and left lateral flexion were to 20 degrees, with pain; and 
right and left rotation were to 20 degrees, with pain.  The 
QTC examiner noted that range of motion of the cervical spine 
was additionally limited by pain.  An examination of the 
thoracic spine revealed pain on movement described by the 
veteran.  Straight leg raising test was negative, 
bilaterally.  The QTC examiner noted that range of motion of 
the thoracic spine was limited by pain.  The QTC examiner 
further noted that there was no ankylosis of the thoracic 
vertebrae.  An examination of the lumbar spine revealed 
painful motion described by the veteran, but no muscle spasm, 
weakness, or tenderness to palpation was present.  Straight 
leg raising test was bilaterally negative.  The veteran's 
range of motion was as follows:  flexion to 35 degrees, with 
pain; extension to 20 degrees, with pain; right and left 
lateral flexion were to 25 degrees, with pain; and right and 
left rotation were to 25 degrees, with pain.  The QTC 
examiner noted that range of motion of the lumbar spine was 
additionally limited by pain.  

An October 2002 VA housebound/aid and attendance examination 
report shows that the veteran complained of severe pain and 
stiffness.  It was noted that the veteran was unable to walk 
without crutches.  The examiner reported that there was a 
marked increase in dorsal kyphosis.  The examiner indicated 
that the veteran had marked restriction in range of motion of 
the entire spine with decreased group and fine motor 
movements.  It was noted that the veteran could currently 
feed himself.  The examiner reported that there were marked 
restrictions in range of motion of the weight bearing joints 
of the lower extremities and lumbar spine.  The examiner 
commented that the atrophy was consistent with the veteran's 
age and debilitating state.  The examination report further 
noted that the veteran had severe arthritis of the entire 
spine.  The examiner reported that the veteran had an 
unsteady gait, poor balance, and marked restriction in motion 
of the spine and extremities.  The examiner indicated that 
the veteran was able to walk less than a block without the 
assistance of another person.  It was noted that the veteran 
was able to leave home to take care of obtaining food and 
medications and report for hospital appointments.  The 
examiner remarked that the veteran needed assistance with 
daily activities.  The examiner diagnosed advanced 
degenerative arthritis in the spine, weight bearing joints, 
and lower extremities.   

The QTC examination report and the housebound/aid and 
attendance examination report show that the veteran's 
service-connected back disability with leg weakness is 
manifested by severe to marked restriction in range of motion 
of the entire spine with decreased group and fine motor 
movements, additional functional loss due to pain on motion, 
marked increase in dorsal kyphosis, severe or advanced 
degenerative arthritis in the spine and weight bearing 
joints, unsteady gait, and poor balance.  No muscle spasm, 
weakness, or tenderness to palpation was demonstrated on 
examination.  Thus, the veteran's back disability is 
primarily manifested by limitation in range of motion of the 
entire back due to pain.   The medical evidence of record 
shows that there remains motion in the veteran's entire 
spine, although very limited.  Therefore, the veteran's spine 
cannot be characterized as consisting of complete bony 
fixation or ankylosis.  Indeed, the QTC examiner specifically 
noted that there was no ankylosis of the thoracic vertebrae.  
Thus, by definition, the veteran's entire spine cannot be 
immobile or ankylosed, which is a criterion for a 60 percent 
rating under Diagnostic Code 5286.  

That being said, the Board notes that the limitation in the 
veteran's spine has been described as marked with additional 
functional loss due to pain.  The veteran contends that his 
back is symptomatic of constant pain, weakness, fatigue, lack 
of endurance, and stiffness, with occasional flare-ups.  
According to the QTC examination report and the 
housebound/aid and attendance examination report, the veteran 
is able to perform some daily life activities while limited 
in the performance of other daily life activities.  
Considering the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
and DeLuca v. Brown, 8 Vet. App. 202 (1995), which address 
additional functional loss due to pain, weakness, excessive 
fatigability, etc., it appears that the veteran's overall 
disability picture is more productive of the severe 
symptomatology associated with a 60 percent rating even 
though the disability does not meet the threshold criteria 
there under.  Thus, notwithstanding the fact that the 
veteran's spine is not ankylosed, the veteran's subjective 
complaints coupled with demonstrable marked limitation of 
range of motion in the entire spine, indicates that the 
veteran's back disability more closely approximates 
symptomatology associated with a 60 percent rating under 
Diagnostic Code 5286.  38 C.F.R. § 4.7 (2003).   

In so finding that the veteran's back disability more closely 
approximates symptomatology associated with a 60 percent 
rating, it follows that the next higher rating of 100 percent 
is not for application.  As previously stated, the veteran's 
spine is not ankylosed, much less fixated in an unfavorable 
angle, which is a criterion for a 100 percent rating under 
Diagnostic Code 5286.  The veteran's back disability does not 
meet the threshold criteria of ankylosis of the spine under 
Diagnostic Code 5286.  Only with consideration of the 
additional factors detailed above does the veteran's overall 
disability picture approximate an individual who suffers from 
ankylosis of the spine at a favorable angle, but not the 
extreme case of an individual with ankylosis of the spine at 
an unfavorable angle.  

The Board has considered other diagnostic codes for purposes 
of assessing whether the veteran may be entitled to a rating 
in excess of 60 percent under any of them.  Diagnostic Code 
5285 prescribes a 100 percent rating for residuals of 
vertebra fracture with cord involvement.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003).  The medical evidence of record 
shows that the veteran's back disability is not productive of 
any symptomatology associated with Diagnostic Code 5285.  The 
other diagnostic codes do not assign ratings in excess of 60 
percent.  

Accordingly, the Board concludes that the currently assigned 
60 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5286 (2003) for traumatic osteoarthritis of the spine with 
leg weakness is warranted.  

The Board notes that the veteran has been awarded a total 
disability rating based on individual unemployability 
overwhelmingly because of his back disability.  There is 
little dispute that the back disability causes impairment 
greater than that specifically set forth in the scheduler 
criteria.  Accordingly, extraschedular consideration has in 
fact been implemented by the RO.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2003) for 
assignment of an extraschedular evaluation.  



ORDER

A higher rating in excess of 60 percent for service-connected 
traumatic osteoarthritis of the spine with leg weakness is 
denied.  


REMAND

In the February 2003 Substantive Appeal, the veteran appears 
to disagree with the ratings assigned for his feet.  The 
Board construes his statement as a probable notice of 
disagreement with this aspect of the July 2002 RO rating 
decision.  Accordingly, the veteran is entitled to a 
statement of the case on this issue.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

In the February 2003 Substantive Appeal, the veteran 
expressed dissatisfaction with the RO's denial of service 
connection of osteoarthritis of the shoulders, elbows, 
wrists, hips, and knees as secondary to the service-connected 
disability of osteoarthritis of the spine.  The veteran 
appears to be entitled to a statement of the case on this 
issue as well.  Id.

Accordingly, this case is REMANDED for the following action:

The RO should provide the veteran an 
appropriate statement of the case on the 
issues of entitlement to an increased 
rating(s) for the service-connected foot 
disorders and entitlement to service 
connection for osteoarthritis of the 
shoulders, elbows, wrists, hips, and 
knees.  The veteran should be provided 
all appropriate laws and regulations 
pertinent to these issues, and apprised 
of his appellate rights and 
responsibilities regarding perfecting an 
appeal thereof.


The purpose of this REMAND is to cure a procedural defect.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



